8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sue BATMAN, Plaintiff-Appellant,v.CNG TRANSMISSION CORPORATION;  Corbin L. Davisson;  Paul R.Baker;  Lloyd Weekley;  Joseph R. Garrett, II,Defendants-Appellees.
No. 92-2061.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993.Decided:  October 19, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-90-75-C-K)
Sue Batman, Appellant Pro Se.
Robert Mason Steptoe, Jr., Steptoe & Johnson, Clarksburg, West Virginia;  Jane Mainella Myers, CNG Transmission Corporation, Clarksburg, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Sue Batman appeals from the district court's order dismissing this action and imposing attorney fees and costs, pursuant to Fed.  R. Civ. P. 37(b)(2)(C).  Our review of the record and the district court's opinion discloses that this appeal is without merit and that there was no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Batman v. CNG Transmission Corp., No. CA-90-75-CK (N.D.W. Va.  May 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED